DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-33 are pending.
Claims 4, 12-14, 28, 30-32 are withdrawn.
Response to Amendment
The amendment filed on 04/23/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 11/23/2020
 All the rejections are maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 11, 17, 19-24, 26,29, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al (Wo2013171517) and further in view Peresh et al. (“K2(Rb2,Cs2,TI2)TeBr6(I6) and Rb3(Cs3)Sb2(Bi2)Br9(I9) Perovskite Compounds).
Regarding claim 1-3, 11, 21-24, 25-26, 29, Snaith et al  teach a solar cell comprising: absorber layer comprising two or more perovskite composition where one perovskite is CH3NH3PbBrI2 (page 18) which includes CH3NH3+, but Snaith does not teach the composition is ternary composition.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify of one perovskite compound of Snaith et al to be made of Cs3Bi2I9 since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07). As for combination, the ternary composition further includes CH3NH3+.
According to instant application, the instant specification recites Cs3Sb2I9 having bonding orbitals at the conduction band minimum and antibonding orbitals at the valence band maximum [para 121-122 and table 1 of instant publication].Also,  claim 11 requires Cs3Sb2I9 as the material of composition. Thus, Cs3Sb2I9 including a partially oxidized cation containing a lone 6s2 or 5s2 pair of electrons having bonding orbitals at the conduction band minimum and antibonding orbitals at the valence band maximum. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 17, 19-20,modified Snaith et al teaches an electron transport layer (page 21) and modified Snaith et al teaches the substrate being made of glass (page 19).


Regarding claim 33, modified Snaith et al teach a solar cell comprising: absorber layer comprising two or more perovskite composition where one perovskite is CH3NH3PbBrI2 which includes CH3NH3+ where the cation is combined with the halide salt to form the composition [para 348-362], but modified Snaith does not teach the composition is ternary composition.
Peresh discloses that perovskite materials having the compositional formula of A3M2X9, A2TeX6 and ABX3 are well known in the art before the effective filing date of the claimed invention (third paragraph on page 208), where the formula A3M2X9 include compounds Rb3Sb2I9, Cs3Sb2I9, Rb3Bi2I9, and Cs3Bi2I9 (see Tables 1 and 2) where the cation is combined with the halide salt to form the composition. Also, Peresh discloses ternary halide perovskites possess electrical and optical properties (second paragraph on page 208) and that perovskite materials are known to be used in electronics (first paragraph on page 208)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify of one perovskite compound of Snaith et al to be made of Cs3Bi2I9 since 
According to instant application, the instant specification recites Cs3Sb2I9 having bonding orbitals at the conduction band minimum and antibonding orbitals at the valence band maximum [para 121-122 and table 1 of instant publication].Also,  claim 11 requires Cs3Sb2I9 as the material of composition. Thus, Cs3Sb2I9 including a partially oxidized cation containing a lone 6s2 or 5s2 pair of electrons having bonding orbitals at the conduction band minimum and antibonding orbitals at the valence band maximum. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Also, since Sterzel teaches the claimed structure and material, it is considered that the ternary composition is defect tolerant. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Claims 6-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al (Wo2013171517) and further in view Peresh et al. (“K2(Rb2,Cs2,TI2)TeBr6(I6) and Rb3(Cs3)Sb2(Bi2)Br9(I9) Perovskite Compounds) and Sterzel (PG Pub 20080163928).

Regarding claim 6-7, 9, modified Snaith et al teaches the claimed limitation, but modified Snaith et al does not teach the composition further include BiI3.
 Sterzel teaches the composition further including BiI3 [para 18, Sterzel]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add BiI3 of Sterzel into the composition of Sterzel for improving cell’s efficiency [para 17]
Claims 8, 15-16, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al (Wo2013171517) and further in view Peresh et al. (“K2(Rb2,Cs2,TI2)TeBr6(I6) and Rb3(Cs3)Sb2(Bi2)Br9(I9) Perovskite Compounds) as applied to claim 1 above, and further in view of Yasuda et al (Pat No. 4789786).
Regarding claim 8, 15-16, 27, modified Snaith teaches the claimed limitation as set forth above, but modified Snaith does not teach the composition comprising CsI.
Yasuda et al teaches a photoelectric material comprising CsI (col 1 lines 54-58).
It would have been obvious to one of ordinary skill in the art the invention was filed to modify the metal halide of the composition of Sterzel to be made of CsI as taught by Yasuda et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al (Wo2013171517) and further in view Peresh et al. (“K2(Rb2,Cs2,TI2)TeBr6(I6) and Rb3(Cs3)Sb2(Bi2)Br9(I9) Perovskite Compounds) as applied to claim 17 above and further in view of  Hsieh et al (PG pub 20130019936).
Regarding claim 18, modified Snaith et al teaches the claimed limitation as set forth above, but modified Snaith et al does not teach electron transport layer being made of PCBM.
Hsieh teaches a solar cell comprising electron transport layer being made of PCBM [para 20].
It would have been obvious to one of ordinary skill in the art the invention was filed to modify the material of electron transport layer of modified Snaith et al to be made of PCBM as taught by Hsieh et al since selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
Snaith in view of Peresh does not teach ternary composition including partially oxidized cation.
The examiner respectfully disagrees. According to instant application, the instant specification recites Cs3Sb2I9 having bonding orbitals at the conduction band minimum and antibonding orbitals at the valence band maximum [para 121-122 and table 1 of instant publication].Also,  claim 11 requires Cs3Sb2I9 as the material of composition. Thus, Cs3Sb2I9 including a partially oxidized cation containing a lone 6s2 or 5s2 pair of electrons having bonding orbitals at the conduction band minimum and antibonding orbitals at the valence band maximum. It is noted that "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the 
None of cited references teaches the ternary composition is defect tolerant or a ternary composition further includes an additional cation comprising at least one of ammonium, methylammonium, formamidimium. or phosphonium
The examiner respectfully disagrees. Snaith in view of Peresh teaches the ternary composition having methylammonium where since modified Snaith teaches the claimed structure and material, it is considered that the ternary composition is defect tolerant. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding to request that next action be non-final since Peresh was not included in the PTO892, it is found not persuasive since according to MPEP 710/06, the applicant needs to response to the error within time frame, and If the error in citation or other defective Office action is called to the attention of the Office after the expiration of the period for reply, the period will not be restarted and any appropriate extension fee will be required to render a reply timely. 

710.06    Situations When Reply Period Is Reset or Restarted [R-08.2017] 
Where the citation of a reference is incorrect or an Office action contains some other error that affects applicant’s ability to reply to the Office action and this error is called to the attention of the Office within 1 month of the mail date of the action, the Office will restart the previously set period for reply to run from the date the error is corrected, if requested to do so by 

Where for any reason it becomes necessary to remail any action (MPEP § 707.13), applicant’s period for reply will be restarted to correspond to the remailing date of the action.

A supplementary action after a rejection explaining the references more explicitly or giving the reasons more fully, even though no further references are cited, establishes a new date from which the statutory period runs.
If the error in citation or other defective Office action is called to the attention of the Office after the expiration of the period for reply, the period will not be restarted and any appropriate extension fee will be required to render a reply timely. The Office letter correcting the error will note that the time period for reply remains as set forth in the previous Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/UYEN M TRAN/Primary Examiner, Art Unit 1726